Citation Nr: 1722947	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-10-785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a compensable dental disability. 

2.  Entitlement to service connection for a noncompensable dental condition, for the purpose of obtaining VA outpatient dental treatment.    

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran originally claimed service connection for compensation for dental trauma and has since requested service connection for dental treatment purposes.  The AOJ has addressed both claims its review of the record and its finding that the Veteran's dental diagnosis is periodontal disease and that he did not suffer dental trauma.  Therefore, the Board has also re-characterized issues on appeal to reflect both a claim for service connection for compensation for a dental disorder and service connection for treatment purposes only.  Notably, this offers the Veteran the broadest and most sympathetic review.  

In addition, the Board notes that the issues of entitlement to service connection for residuals of left hand injury, bilateral ingrown toenails, hypertension, right index finger injury, and right shoulder pain appealed by the Veteran in his April 2011 VA Form 9 (substantive appeal) were granted by the Agency of Original Jurisdiction (AOJ) in August 2015.  Therefore, these issues are not before the Board and will not be addressed here.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence of record indicates that the Veteran does not have a dental disability related to a dental trauma or disease that affects the bones of the jaw.

2.  The weight of the evidence of record indicates that the Veteran's dental conditions are related to chronic periodontitis and tooth abscesses rather than in-service trauma. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a dental disorder, to include loss of teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2016).

2.  The criteria for establishing service connection for treatment purposes for a dental disorder have not been met.  U.S.C.A. §§ 1110, 1712, 5107(b), (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(d), 3.381, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by an October 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran specifically identified his dental records in the claims file as containing the evidence pertinent to his claim.  These records, his medical records, and his lay statements were thoroughly reviewed in connection with his claim.  He has not identified any outstanding evidence to be collected.  

The Board acknowledges that the Veteran was not afforded a VA examination with regard to his dental claim and no VA medical opinion has otherwise been obtained. As discussed below, the evidence fails to demonstrate that that the Veteran has sustained a dental disability capable of service connection for compensation or treatment purposes under 38 C.F.R. § 4.150 or 3.381.  Accordingly, a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing when VA's duty to provide an examination or obtain a medical opinion is triggered).  The duty to assist is met. 
  
Legal Criteria 

At the outset, the Board notes that a claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection for compensation for a dental injury must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Douglas v. Derwinski, 2 Vet. App. 435 (1992) (Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  

Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150; see Simington v. West, 11 Vet. App. 41, 44 (1998).

Dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment but will not be considered for compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  In order to qualify for treatment for these conditions, the Veteran must establish eligibility through one of the categories specified by regulation.  

These categories include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062  (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual Background

The Veteran is claiming service connection for dental injury related to trauma he reports experiencing in service.  In his September 2009 claim, he reported trauma to his upper and lower teeth including symptoms of drooling and pain with chewing.  In January 2010, the RO issued a rating decision denying the claim because the Veteran's service treatment records (STRs) were notable for periodontal disease causing symptoms of pain, bleeding, and loose teeth, but did not show any dental trauma.  The Veteran filed a timely notice of disagreement (NOD) in February 2010.  In March 2011, the RO issued a statement of the case (SOC) again denying the claim due to lack of evidence of in-service dental trauma.   In his April 2011 substantive appeal, he asserted that his upper and lower teeth were injured after being struck by a large rubber mallet.  He also submitted a copy of his service dental records in support of his claim.   

The Veteran's medical and dental STRs are silent as to any trauma or disease that caused loss of the substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  They are also silent as to any trauma involving the Veteran's teeth.  The Dental STRs do show regular dental care with documentation of tooth extractions attributed to advanced periodontal disease and tooth abscesses.  The tooth extractions are documented over the years from December 1980 to May 1992.  His July 1993 retirement dental examination notes that he had well-fitting complete upper dentures and partial lower dentures.   

Analysis 

I.  Service connection for compensation 

Here, there is no evidence of record establishing a qualifying current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis, which is required under 38 C.F.R. § 4.150 to establish service connection for compensation purposes.  Rather, the STRs reflect that the Veteran received regular in-service dental treatment including tooth extraction for periodontal disease and dental abscesses; treatment was not due to loss of substance of body of maxilla or mandible.  The Veteran has not reported that he suffered any loss of jaw bone due to trauma or disease such as osteomyelitis.  Because there is no evidence showing a qualifying dental disability, the Board concludes that the preponderance of the evidence is against the claim of service connection for a dental disability for compensation purposes. 

II.  Service connection for treatment only 

Under the relevant regulation (38 C.F.R. § 17.161 above), veterans are entitled to service connection for treatment purposes if they have a noncompensable dental condition due to service trauma (Class II(a)) or if they have a certain special status.  Here, the Board acknowledges the Veteran's April 2011 written statement that his teeth were injured after he was struck by a rubber mallet.  Notably, the Veteran did not specify the place or approximate date of this injury.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  He indicated that his dental records generally support his claim, but these records do not describe this incident; but rather, they detail regular dental care and teeth extraction related to chronic periodontal disease and dental abscesses.  See Dental STRs, e.g., October and December 1991.  Moreover, the Veteran's medical records are similarly silent as to any report of facial or dental trauma relating to being struck by a rubber mallet or otherwise.  Indeed, after a careful review of the medical and dental treatment records, the Board finds no documentation of this incident or any dental or facial trauma.  

The Board acknowledges it must establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

In this case, the Board finds that an incident of being struck in the face by a rubber mallet severely enough to cause dental trauma is the type of incident that would normally be reported and documented.  Therefore, the Veteran's statement that he injured his teeth after being hit by a rubber mallet is inconsistent with the medical and dental evidence of record that shows regular dental treatment and medical care but no documentation of dental trauma or other injury related to being struck by a rubber mallet.  This inconsistency compels the Board to conclude that the Veteran's report that his dental problems were caused by being struck with a rubber mallet is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to this particular statement.  See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot afford it significant probative weight.  Id.  

Even if the Veteran were an accurate historian, he does not have the necessary medical training and expertise to provide a qualified opinion regarding complex medical and dental questions such as the development and effects of chronic periodontal disease on the stability and health of his teeth.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Accordingly, the Board assigns more probative value to the medical evidence of record which indicates that the Veteran's dental symptoms are due to advanced periodontal disease and tooth abscesses.   

Because the Veteran does not qualify for service connection for dental treatment under any of the remaining categories of the pertinent regulation (or claim entitlement under any remaining category), this claim must also be denied.  38 C.F.R. § 3.381, 38 C.F.R. § 17.161.


ORDER

Service connection for a dental disability (claimed as traumatic damage or loss of teeth) for compensation purposes is denied.

Service connection for a noncompensable dental disability for treatment purposes is denied.  

REMAND

The issue before the Board is whether the Veteran has submitted new and material evidence in support of his claim for entitlement to service connection for a left shoulder injury.  The Board notes that the most recent VA treatment records in the Veteran's file are from February 2011, leaving six years of potentially pertinent treatment records outstanding.  Such records are constructively before the Board and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records dated since February 2011 with the Veteran's claims file.  

2.  Once the record is complete, the AOJ should review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


